Citation Nr: 0703886	
Decision Date: 02/07/07    Archive Date: 02/14/07

DOCKET NO.  04-24 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

Entitlement to a rating in excess of 20 percent for right 
shoulder disability.

Entitlement to a combined rating in excess of 20 percent for 
left knee disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel

 
INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1962 to December 1985.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a December 
2002 rating decision of the Waco, Texas Regional Office (RO) 
of the Department of Veterans Affairs (VA) that in pertinent 
part granted an increased (10 percent) rating for right knee 
chondromalacia, continued a 0 percent rating for left knee 
chondromalacia, continued a 0 percent rating for right 
shoulder bursitis, and denied service connection for post 
nephrectomy left kidney tumor.  In his December 2003, Notice 
of Disagreement the veteran only appealed the denial of 
service connection for left kidney tumor and of increased 
ratings for the right shoulder and left knee.  A March 2004 
rating decision increased the rating for left knee 
chondromalacia to 10 percent effective in September 2002, and 
a February 2005 rating decision increased the rating for 
right shoulder bursitis to 20 percent effective in January 
2005.  In April 2005, service connection for left kidney 
tumor status post nephrectomy was granted; consequently, this 
issue is no longer on appeal.  A July 2005 rating decision 
granted an earlier effective date in September 2002 for the 
20 percent rating for right shoulder bursitis, and assigned a 
separate 10 percent rating for left knee laxity, also 
effective in September 2002.  The issue pertaining to the 
rating for left knee disability has been characterized to 
reflect that there are separate ratings assigned for laxity 
and painful motion of the knee.


FINDINGS OF FACT

1.  The veteran's right shoulder disability is manifested by 
limitation of motion of the right arm at the shoulder level; 
motion limited to midway between the side and shoulder level, 
scapulohumeral ankylosis, and other impairment of the humerus 
are not shown.  

2.  The veteran's left knee disability is manifested by 
arthritis with painful motion and mild instability; moderate 
instability, compensable limitation of flexion, and 
compensable limitation of extension are not shown.

CONCLUSIONS OF LAW

1.  A rating in excess of 20 percent for right shoulder 
disability is not warranted.  
38 U.S.C.A. §§ 1155, 5107 ((West 2002 & Supp. 2005)); 38 
C.F.R. § 4.71a, Diagnostic Codes (Codes) 5200, 5201, 5202, 
5203 (2006).

2.  A combined rating in excess of 20 percent for left knee 
disability is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. § 4.71a, Codes 5020, 5257, 
5260, 5261 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The veteran has been advised of VA's duties to notify and 
assist in the development of his claims. He was provided a 
VCAA notice letter in October 2002.  While this letter failed 
to provide specific notice of the evidence necessary to 
substantiate his increased rating claims, he is not 
prejudiced by this omission as an April 2004 statement of the 
case (SOC) clearly presented the applicable rating criteria 
for the disabilities in question and then went on to explain 
the rationale behind the ratings assigned.  This placed the 
veteran on notice of the information necessary to 
substantiate his claims for increase.  He had opportunity to 
respond, and the claims were thereafter readjudicated by 
supplemental SOCs (SSOCs) in February 2005 and August 2005.  
The October 2002 letter did essentially explain VA's and the 
veteran's responsibilities in claims development.  Also, 
while this letter did not advise the veteran verbatim to 
submit everything he had pertinent to his claims, it did ask 
him to send any additional evidence to the RO. 

While complete VCAA notice was not given prior to the rating 
on appeal, the appellant had ample opportunity to respond to 
the notice letter and the SOC and SSOCs and to supplement the 
record after notice was given.  He is not prejudiced by any 
notice deficiency earlier in the process, and no further 
notice is required.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).

Regarding VA's duty to assist, the RO has obtained available 
VA and private medical evidence.  The veteran was afforded VA 
examinations.  He has not identified any additional evidence 
pertinent to this claim.  VA's assistance obligations are 
met.  The veteran is not prejudiced by the Board's proceeding 
with appellate review. 

II.  Factual Background

February 1986 VA examination established that the veteran is 
right hand dominant.

On VA examination in December 2002, the diagnoses were 
previous bursitis of the right shoulder, not currently active 
and mild chondromalacia in both knees, somewhat more 
troublesome right than left, with mild limitation of motion 
and mild pain during assessment.  Physical examination showed 
entirely normal range of motion in an all respects in both 
shoulders without pain, including abduction to 90 degrees in 
each carried to extension of 180 degrees in each after 
abduction.  External rotation of each humerus easily went to 
70 degrees and posterior flexion of each arm at the shoulder 
easily went to 85 degrees.  Forward extension or flexion of 
each shoulder, then pointing the arms and forearms straight 
up went to 175 degrees, all completely without pain or 
limitation of motion.  

Physical examination of the knees revealed no periarticular 
thickening, full extension to zero position, and flexion of 
the left knee to 115 degrees , less on the right.  McMurray's 
sign and Lachman's sign were negative and no ligament laxity 
was found.  Patellas were easily moveable with no pain and no 
tenderness.  The veteran had crepitus of 2+, which appeared 
to be mildly troublesome on the right, limiting walking, but 
not all the time (just some of the time with no further 
details available).  

X-rays of the shoulders produced a diagnostic impression of 
possible impingement syndrome on the right, apparently caused 
by permanent bone spur from the acromion process, and no 
evidence of fracture.  X-rays of the knees showed minimal 
degenerative changes in knee joints bilaterally with 
narrowing of the joint space medially.    

On VA examination in January 2005 the diagnoses were 
degenerative arthritis of the right shoulder, decreased range 
of right shoulder motion, chronic pain secondary to right 
shoulder degenerative arthritis, left knee degenerative 
arthritis, decreased range of left knee motion and chronic 
left knee pain secondary to degenerative arthritis.  The 
veteran reported intermittent daily knee pain, especially if 
he drove too long or stood or walked too much.  He did not 
use braces or assistive devices, and had no increased 
limitation from flare-ups or repetitive motion.  He was able 
to drive and take care of his daily activities.  The veteran 
continued to have progressive pain in his right shoulder.  He 
had difficulty with motion and putting on his clothes.  He 
could not reach behind without pain.  He had no increased 
limitation with flare-ups or repetitive motion.  

Physical examination of the right shoulder revealed 
tenderness on palpation of the AC (acromioclavicular) joint 
with no crepitation.  Flexion was 170 degrees, abduction was 
90 degrees with pain, adduction was 10 degrees, and internal 
and external rotation were both 90 degrees with some pain.  
Active range of motion did not produce weakness, fatigue or 
incoordination.  

Examination of the left knee revealed joint line tenderness.  
There was no effusion, heat or redness.  Flexion was 80 
degrees with pain and extension was to 0 degrees.  (The right 
knee flexed 100 degrees with 0 degrees of extension).  There 
was crepitation on extension and flexion.  There was about a 
centimeter shift on valgus and varus pressure of the tibia.  
He had negative Lachman's and McMurray signs.  Collateral 
ligaments appeared to be lax on the basis of the shift in 
valgus and varus pressure.  Cruciate ligaments appeared to be 
intact.  Active range of motion did not produce weakness, 
fatigue or incoordination.  

III.  Criteria and Analysis

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 
38 C.F.R. § 4.7. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 
38 U.S.C.A. § 5107(b).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Right shoulder

The veteran's service-connected right (major) shoulder 
disability is currently rated under Code 5201, which provides 
for a 20 percent rating when there is limitation of motion of 
the arm at the shoulder level, a 30 percent rating when major 
arm motion is limited to midway between the side and shoulder 
level and a 40 percent rating when limitation of the major 
arm motion is to 25 degrees from the side.  [Normal range of 
motion of the shoulder is 180 degrees of flexion, 180 degrees 
of abduction, and 90 degrees of external and internal 
rotation.  38 C.F.R. § 4.71, Plate I.]

There is no competent evidence of record that shows right arm 
motion limited to midway between the side and shoulder level 
(i.e. to 45 degrees) or approximating that level of severity.  
The January 2005 medical examination specifically found that 
flexion was 170 degrees and abduction was 90 degrees with 
pain, and the earlier findings of record do not show any 
greater limitation of motion.  Consequently, a rating in 
excess of 20 percent under Code 5201 is not warranted.  Other 
potentially applicable Codes include Code 5200, Code 5202 and 
Code 5203.  Code 5200 requires scapulohumeral ankylosis, 
which is clearly not shown by the medical evidence of record.  
Code 5202 provides for evaluation of shoulder and arm 
disability based on impairment of the humerus, such as loss 
of head of the humerus; nonunion, fibrous union, or malunion 
of the humerus; or recurrent dislocation at the 
scapulohumeral joint.  The record is negative for such 
pathology, and a rating under Code 5202 is not indicated.  20 
percent is the maximum rating under Code 5203, for impairment 
of the clavicle or scapula.  Since the veteran's right 
shoulder disability is already rated 20 percent, 
consideration of Code 5203 criteria would be of no benefit to 
him.

Additional factors that could provide a basis for an increase 
have also been considered.  However, it is not shown that the 
veteran has any functional loss beyond that being currently 
compensated.  38 C.F.R. §§4.40, 4.45, Deluca v. Brown 8 Vet. 
App. 202 (1995).  Notably the January 2005 VA examination 
found that there was no increased limitation with flare-ups 
or repetitive motion and that active range of motion did not 
produce weakness, fatigue or incoordination.  Consequently, a 
rating in excess of 20 percent is not warranted for the 
veteran's right shoulder disability.  The preponderance of 
the evidence is against this claim and it must be denied.

Left knee

VA General Counsel Opinions VAOPGCPREC 23-97 (July 1, 24, 
1997) and VAOPGCPREC 9-98 (Aug. 14, 1998) provide guidance on 
when separate ratings for knee disability may be assigned 
under the limitation of motion codes in addition to ratings 
under Code 5257 for subluxation/instability.  Essentially, 
these opinions suggest that separate compensable ratings may 
be assigned when limitation of knee motion is compensable or 
(under Codes 5003 or 5010), when there is X-ray evidence of 
arthritis together with a finding of painful motion.

The veteran's current combined rating of 20 percent for left 
knee disability is formulated based on a 10 percent rating 
for instability under Code 5257 and a 10 percent rating for 
synovitis under Code 5020.  Under Code 5257 a 10 percent 
rating is warranted for slight recurrent subluxation or 
lateral instability, a 20 percent rating for moderate 
subluxation or lateral instability, and a 30 percent rating 
for severe subluxation or lateral instability.  38 C.F.R. 
§ 4.71a   Under Code 5020, synovitis is to be rated as 
degenerative arthritis (See Code 5003), on the basis of 
limitation of motion of the affected part.  Id.  The Codes 
applicable to limitation of motion of the knee include Code 
5260 (for flexion) and Code 5261 (for extension).  Under Code 
5260, limitation of flexion is rated 30 percent when to 15 
degrees; 20 percent when to 30 degrees; 10 percent, when to 
45 degrees; and 0 percent, when to 60 degrees.  Under Code 
5261, limitation of extension is rated 50 percent, when to 45 
degrees; 40 percent, when to 30 degrees; 30 percent, when to 
20 degrees; 20 percent when to 15 degrees; 10 percent, when 
to 10 degrees; and 0 percent, when to 5 degrees.  Id.  Also, 
under Code 5020, limitation of motion as a result of pain, 
which is noncompensable under Code 5260 and 5261, warrants a 
10 percent rating.  Id.  (See Code 5003 explaining that a 10 
percent rating is available for painful noncompensable motion 
of a major joint). 

There is no objective evidence of more than mild instability 
or subluxation of the left knee.  The January 2005 VA 
examination showed only that the collateral ligaments 
appeared to be lax, with the cruciate ligaments appearing 
intact.  The VA examiner did not offer a specific diagnosis 
of left knee instability or comment on instability other than 
to note the laxity and the centimeter shift on valgus and 
varus pressure of the tibia.  Consequently, the Board finds 
that a rating in excess of 10 percent under Code 5257 is not 
warranted. 

There is also no objective evidence of compensable limitation 
of flexion or extension of the left knee.  The January 2005 
VA examination showed 80 degrees of flexion with pain and 
extension to 0 degrees.  Neither of these findings is 
compensable under Codes 5260 and 5261 and there is no 
evidence of record showing any greater limitation of flexion 
or extension.  Consequently, a rating in excess of 10 percent 
for limitation of motion of the left knee (the 10 percent 
rating being based on noncompensable painful motion under 
Codes 5020, 5003) is not warranted.  

Additional factors that could provide a basis for an increase 
have also been considered; however the evidence does not show 
that the veteran has functional loss beyond that currently 
compensated.  38 C.F.R. §§4.40, 4.45, Deluca v. Brown 8 Vet. 
App. 202 (1995).  Notably, the January 2005 VA examiner found 
that active range of motion did not produce weakness, fatigue 
or incoordination.

Given that the evidence of record does not establish that the 
veteran is entitled to more that a combined 20 percent rating 
for left knee disability (based on 10 percent ratings, each, 
under Codes 5257 and 5020), the preponderance of the evidence 
is against this claim and it must be denied.     


ORDER

A rating in excess of 20 percent for right shoulder 
disability is denied.

A combined rating in excess of 20 percent for left knee 
disability is denied. 



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


